DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakabayashi (U.S. Patent No. 5,632,070).
As for Claim 1, Wakabayashi discloses a slider for a slide fastener in which the slider is attached to fastener chains, the slider comprising:
a first member (1) that includes an upper blade (3), a lower blade (4), a guide post (5) connected between the upper blade and the lower blade, and a connecting post protruding from the upper blade (see Fig. 2); and
a second member (2) that includes a first arm (22) and a second arm (22) separated from each other, is attached to the first member by the first arm and the second arm, and is configured to rotate along an upper-lower direction relative to the first member (see Fig. 5) and around a fulcrum (11) 
2. The slider according to claim 1, wherein the three or more fit sections are distributed in a length direction and a width direction of the slider (see Figs. 3-4).  
3. The slider according to claim 1, wherein the first arm is provided with a first fitting portion (25 or 13), the second arm is provided with a second fitting portion (25 or 13), the first member is provided with a first counter-fitting portion (13 or 25) and a second counter-fitting portion (13 or 25) respectively corresponding to the fulcrum at left and right sides of the first  member (see Fig. 8), and the first fitting portion and the second fitting portion are fitted to the first counter-fitting portion (see Figs. 8-9) and the second counter-fitting portion such that the first arm and the second arm of the second member are coupled to the left and right sides of the first member (see Figs. 8-9), to form a first fit section and a second fit section among the three or more fit sections V. 
4. The slider according to claim 3, wherein the first fitting portion and the second fitting portion are fitting convex columns (see Fig. 8), and the first counter-fitting portion and the second counter-fitting portion are fitting concave holes (see Fig. 8).
5. The slider according to claim 3, wherein the first fitting portion and the second fitting portion are fitting concave holes (13), and the first counter-fitting portion and the second counter-fitting portion are fitting convex columns (25). 
6. The slider according to claim 3, wherein the first fitting portion and the second fitting portion are fitting notches (13), and the first counter-fitting portion and the second counter-fitting portion are fitting convex columns (25).  
11. The slider according to claim 1, wherein the fulcrum is provided on the upper blade, and the second member is attached above the upper blade of the first member (see Figs. 3-5).

attaching the second member to the first member to form the first fit section and the second fit section among the three or more fit sections (see Figs. 1-6);
attaching the first member to the fastener chains €such that the fastener chains pass through a space between the upper blade and the lower blade (see Fig. 5); and
rotating the second member along an upper-lower direction relative to the first
member and around the fulcrum until the second member is fitted to the first member, to form the third fit section among the three or more fit sections (see Figs. 3-5).
Allowable Subject Matter
Claim7-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID M UPCHURCH/Examiner, Art Unit 3677